 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDHughes Tool Company,d/b/a Castaways CasinoandLocal 711 Union of Gaming&Affiliated Casino Em-ployees of America,Petitioner.Case 31-RC-1732January 31, 1972DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS FANNING,JENKINS, AND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended,a hearingwas held before Hearing Officer Max Steinfeld. Follow-ing the hearing and pursuant to Section 102.67 of theBoard'sRules and Regulations and Statements ofProcedure,Series 8, asamended, the Regional Directorfor Region 31 transferred this case to the Board fordecision. The Employer filed a brief in this proceedingand a motion to dismiss the petition. The Petitioner andthe Intervenor filed oppositions thereto.'Upon the entire record in this case, including thebrief, the National Labor Relations Board finds:1.The parties stipulated, and we find, that the Em-ployer's annual grossrevenues exceed $500,000, andpurchases of products which originate outside the Stateof Nevada exceed $50,000 annually. We find that theEmployer isengaged incommerce within themeaningof the Act and that it will effectuate the purposes of theAct to assert jurisdiction herein.22. For the reasons delineated by us in theLandmarkHotelcase,' we conclude here, as we did there, that thePetitioner is a labor organization within the meaning ofSection 2(5) of the Act.'The record reveals, and we find, that the Intervenorhas represented the parties in collective-bargainingcontracts in the area for many years and is in all re-spects a duly constituted labor organization.3.A question affecting commerce exists concerningrepresentation of certain employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and (7)of the Act.By letter to the Board dated December8, 1971,the Employer filed amotion to dismiss the above-entitled representation petition based upon itscontention that it has discontinued the gaming operations at Castaways outof which the question concerning representation arose. The Petitioner andthe Intervenor opposed the Employer'smotion on the basis that their infor-mation indicated that the discontinuance of the gaming operations at Casta-ways was due to remodeling and was temporary in nature The Employer'smotion is hereby denied.We shall direct the Regional Director to proceedwith the election directed below in the unit hereinafter found appropriate,on a date to be determined by him,unless, before the actual conduct of theelection, it is established to his satisfaction that Castaways has permanentlyceased its casino operations,in which event he shall dismiss the petition. SeeFashion Mills, Inc., et al.,127 NLRB 731.El Dorado Inc., d/b/a El Dorado Club,151 NLRB 579.194 NLRB No 139During the course of the hearing, the International Union of OperatingEngineers,Local 501, AFL-CIO (hereinafter Intervenor), moved to inter-vene and the motion was granted based on a showing of interest4.The Employer is engaged in the operation of ahotel and casino in Las Vegas, Nevada. The partiesagreed, and we find, that the appropriate unit should bedescribed as follows: All gaming casino dealers andshills employed by the Employer, excluding casino shiftmanagers and assistant shift managers,pit bosses, pitfloormen, boxmen, booth cashiers, change girls, casinocage cashiers, office clerical employees, guards, allother employees and supervisors. There remains in is-sue, however, the placement of the classification of em-ployees known as slot shift supervisors and the classifi-cation known as coin wrapper. With respect to theseemployees, the Employer and the Petitioner would ex-clude slot shift supervisors as supervisors under theAct, and the coin wrapper as having no community ofinterest with employees included in the unit. The Inter-venor desired the Regional Director to make a deter-mination on the basis of the record. We find merit inthe Employer's and Petitioner's contention with re-spect to these employees.The record reveals that Castaways is a small casino.The slot machine operation is a separate departmentunder the slot manager, who is a supervisor within themeaning of the Act and does the major maintenancework in the department. Below the slotmanager arefour slot shift supervisors, who are salaried. There areno slot floormen at Castaways. The slot shift super-visors are in charge of the floor and are responsible foroverseeing its operation, including customer relations.There is a slot shift supervisor for each shift and oneon relief. The slot shift supervisor has the authority ofthe slot manager in the slot manager's absence, whichis frequent as to any given shift. The slot shift super-visor interviews employees, hires employees, evaluatesnew employees, gives verbal and written reprimands,has the power to discharge employees by way of recom-mendation to the slotmanager,instructs employees(booth cashiers and changegirls)as to their duties,schedules employees on overtime, discusses and dis-poses of problems with the union agents, adjusts em-ployee complaints, and exercises general supervisionover employees on the floor. We agree with the Em-ployer's and Petitioner's contention that the slot shiftsupervisor is a supervisor within the meaning of theAct, and we shall exclude the slot shift supervisorsfrom the unit.With respect to the coin wrapper, the record revealsthat he is a part-time employee working from 20 to 34hours a week depending on need; he works alone in anenclosed room, which is a vault in the casino area; hehas no contact with any other employee and is super-vised directly by the slot manager; he operates a coinwrapper machine that wraps coins into certain sizerolls, and he puts the wrapped coins into cans for stor-age purposes; and he repairs the machine when neces-sary in the slot shop, where the only other person per-195 NLRB No. 46 HUGHES TOOL COMPANYmitted is the slot manager. We agree with the Em-ployer's and Petitioner's contention that the coin wrap-per should be excluded from the unit as he does nothave a sufficient community of interest with the gamingcasino dealers and shills, We shall, therefore, excludethe coin wrapper from the unit.Accordingly, we find the following employees consti-tute an appropriate unit for purposes of collective bar-gaining within the meaning of Section 9(b) of the Act:All gaming casino dealers and shills employed bythe Employer at its location at 3320 Las VegasBoulevard, South, Las Vegas, Nevada, excludingcasino shift managers and assistant shift manag-ers,pit bosses, pit floormen, boxmen, slot shiftsupervisors, booth cashiers, change girls, casinocage cashiers, coin wrapper, office clerical em-283ployees, all other employees and guards and othersupervisors as defined in the Act.[Direction of Election' omitted from publication.]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc.,156NLRB 1236,NLR.B v Wyman-GordonCo.,394 US 759Accordingly,it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 31 within 7 days of thedate of issuance of the Notice of Election.The Regional Director shall makethe list available to all parties to the electionNo extension of time to filethis list shall be granted by the Regional Director except in extraordinarycircumstances Failure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filed